Title: To Alexander Hamilton from Thomas Brinley, 12 March 1799
From: Brinley, Col. Thomas
To: Hamilton, Alexander


          
            Sir,
            Newport 12th. March 1799—
          
          Having received intelligence from a source so respectable that I cannot do otherwise than deem it authentic that Captain Rogers who was appointed Capt. in this State has resigned his appointment,  I am induced to solicit  thro’ you Sir, a promotion to the vacant place.  When I did my self the honor to call on you at Newyork, you kindly mentioned, that probably an event of the present nature would soon occur; and in a manner which I shall ever gratefully remember, assured me, that then my claims to advancement should not be neglected.  If you still Sir, retain for me the same favorable opinion, and deem an acquiescence in my present request, not incompatible with the Interests & arrangements of the Army, I shall feel proud and happy in your patronage,   which I am confident I shall never dishonor, and which I hope I shall ever deserve.
          With every sentiment of Duty and Respect, I have the honor to be, Your very Obedient Humble servant
          
            Thomas Brinley
          
        